Title: General Orders, 27 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook thursday May 27th 1779.
Parole Eslingen—C. Signs Elburg Elna—


Major Generals Greene and De Kalb and Brigadier Generals Smallwood, Knox, Woodford and Muhlenberg are desired to meet tomorrow morning 11 ôclock at the Court Martial room to take into consideration a dispute of rank between Lieutt Colonels Hubley and Connor and also between Major Prowel and the Captains in the Pennsylvania line and report thereon to the Commander in Chief.
The troops are to apply to the Quarter Master General without delay for tents in the following proportion for each regiment.
One Markee and one Horseman’s tent for the Field Officers—
One horseman’s tent for the officers of each company
One Wall’d-tent for the Adjutant.
One ditto           for the Quarter Master—
One ditto           for the Surgeon and Mate—
One ditto           for the Pay-Master.
One common tent for Serjeant Majr & Qr Mastr Serjeant
One ditto           for the Fife and Drum-Major—
One ditto           for the non-commissioned officers of each company and one for every six privates including Drums and Fifes—

No regiment to have a greater proportion of tents either for officers or privates than the above; not even if the officers would furnish themselves at their own expence, as it will increase the baggage of the Army and render its operations more slow and tardy.
At a General Court Martial of the line whereof Colonel Greene is President May 17th 1779—Roger Finney and William Martin, soldiers in the 6th Pennsylvania regiment were tried for House-breaking and robbery” acquitted of house breaking, but found guilty of robbery and sentenced each, one hundred lashes.
Likewise Patrick English soldier in the Delaware regiment was tried for “Changing his clothes and name & reinlisting in one of the Jersey regiments found guilty of deserting, changing his name and reinlisting in one of the Jersey regiments being a violation of the 1st part of the 3rd Article of the 6th Section of the Articles of War & sentenced one hundred lashes.
The Commander in Chief approves the aforegoing sentences and orders them put in execution tomorrow at the heads of the regiments to which the delinquents respectively belong.
At the same Court May 24th 1779—Lieutenant Armstrong of the 3rd Pennsylvania regiment was tried for “Disobedience of orders in not sending a Prisoner to the Court Martial.
The Court, after considering the charge and testimony against Lieutenant Armstrong, the Note signed by Mr Michael and the defence, are of opinion, Lieutt Armstrong is not guilty of the charge exhibited against him; That he never received a legal order to send the Prisoners to the Court; That he acted as every good officer would or ought to have acted, and do acquit him with honor.
The Commander in Chief approves the sentence & orders Lieutenant Armstrong to be released from Arrest.
 